UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 11-K (Mark One) [X] ANNUAL REPORT PURSUANT TO SECTION 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 [No Fee Required] For the year ended December 31, 2006 or []TRANSITION REPORT PURSUANT TO SECTION 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 [No Fee Required] For the transition period from to Commission file number 33-91238 A.Full title of the Plan and the address of the Plan, if different from that of the issuer named below: XPRE$$AVINGS 401(k) PLAN B.Name of issuer of the securities held pursuant to the Plan and the address of its principal executive office: U.S. XPRESS ENTERPRISES, INC. 4080 Jenkins Road Chattanooga, TN37421 Audited Financial Statements and Supplemental Schedule Xpre$$avings 401(k) Plan As of December 31, 2006 and 2005 and for the Year Ended December 31, 2006 with Report of Independent Registered Public Accounting Firm Xpre$$avings 401(k) Plan Audited Financial Statements and Supplemental Schedule As of December 31, 2006 and 2005 and for the Year Ended December 31, 2006 Contents Report of Independent Registered Public Accounting Firm 1 Audited Financial Statements Statements of Net Assets Available for Benefits 2 Statement of Changes in Net Assets Available for Benefits 3 Notes to Financial Statements 4 Supplemental Schedule Schedule H, Line 4i – Schedule of Assets (Held at End of Year) 11 Signature 12 Exhibits 14 Report of Independent Registered Public Accounting Firm The Plan Administrator of the Xpre$$avings 401(k) Plan We have audited the accompanying statements of net assets available for benefits of Xpre$$avings 401(k) Plan as of December 31, 2006 and 2005, and the related statement of changes in net assets available for benefits for the year ended December 31, 2006. These financial statements are the responsibility of the Plan’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. We were not engaged to perform an audit of the Plan’s internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Plan’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the Plan at December 31, 2006 and 2005, and the changes in its net assets available for benefits for the year ended December 31, 2006, in conformity with U.S. generally accepted accounting principles. Our audits were performed for the purpose of forming an opinion on the financial statements taken as a whole. The accompanying supplemental schedule of assets (held at end of year) as of December 31, 2006 is presented for purposes of additional analysis and is not a required part of the financial statements but is supplementary information required by the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974. This supplemental schedule is the responsibility of the Plan’s management. The supplemental schedule has been subjected to the auditing procedures applied in our audits of the financial statements and, in our opinion, is fairly stated in all material respects in relation to the financial statements taken as a whole. /s/ ERNST & YOUNG LLP Chattanooga, Tennessee June 20, 2007 1 Xpre$$avings 401(k) Plan Statements of Net Assets Available for Benefits December 31 2006 2005 Assets Investments, at fair value: Interest-bearing cash $ 316,067 $ 215,351 Participant loans 2,837,834 2,396,932 Mutual funds 27,918,290 24,377,695 Common stock 2,906,560 2,877,098 Collective trust fund 7,032,839 5,992,027 Total investments 41,011,590 35,859,103 Contributions receivable: Participants 238,940 211,128 Employer 1,949,086 1,815,854 Total contributions receivable 2,188,026 2,026,982 Total assets 43,199,616 37,886,085 Liabilities Excess contributions payable 74,492 182,985 Total liabilities 74,492 182,985 Net assets available for benefits, at fair value 43,125,124 37,703,100 Adjustment from fair value to contract value for investment in the collective trust fund 101,118 82,781 Net assets available for benefits $ 43,226,242 $ 37,785,881 See accompanying notes. 2 Xpre$$avings 401(k) Plan Statement of Changes in Net Assets Available for Benefits Year ended December 31, 2006 Additions to net assets attributed to: Investment income $ 1,622,847 Net appreciation in fair value of investments 796,404 Contributions: Participants 6,610,011 Employer 1,949,086 Total additions 10,978,348 Deductions from net assets attributed to: Benefits paid to participants 5,501,196 Administrative expenses 36,791 Total deductions 5,537,987 Net increase 5,440,361 Net assets available for benefits: Beginning of year 37,785,881 End of year $ 43,226,242 See accompanying notes. 3 Xpre$$avings 401(k) Plan Notes to Financial Statements December 31, 2006 1. Description of the Plan The following description of the Xpre$$avings 401(k) Plan (the “Plan”) is provided for general information purposes only. More complete information regarding the Plan’s provisions may be found in the Plan document. General The Plan is a defined contribution plan established January 1, 1993, by U.S. Xpress Enterprises, Inc. (the “Company” and “Plan Administrator”) under the provisions of Section 401(a) of the Internal Revenue Code (the “IRC”), which includes a qualified cash or deferred arrangement as described in Section 401(k) of the IRC, for the benefit of eligible employees of the Company.The Plan is subject to the provisions of the Employee Retirement Income Security Act of 1974, as amended (ERISA). Employees are eligible to participate in the Plan when they have completed six months of service, as defined in the Plan document, and have attained age 18, effective January 1, 2006. Prior to January 1, 2006, the minimum age requirement was 21. Plan Administration The Plan is administered by the Investment Committee, which includes management personnel appointed by the executive officers of the Company, and Morgan Keegan &
